universal issue list internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to t ep ra t3 date jun - attention legend company a plan x dear this is in response to your ruling_request dated date submitted by your authorized representative regarding the treatment of ministers’ housing allowances as compensation_for purposes of determining the limits under sec_415 of the internal_revenue_code code on contributions to plan x letters dated date and date supplemented the request company a has been determined to be exempt from federal_income_tax as a religious_organization described in sec_501 of the code company a represents that it employs a substantial number of individuals who qualify as ministers of the gospel within the meaning of sec_107 of the code the ministers are compensated with regular salary and a properly designated housing allowance company a reports this compensation on form_w-2 wage and tax statement the regular salary is reported in box wages tips other compensation and the housing allowance is reported in box other company a does not verify the amount of each minister's annual housing allowance that is actually spent on housing and thus excludable from gross_income under sec_107 of the code cb page company a adopted plan x in to provide retirement income to its employees including the ministers plan x allows employees to make salary reduction contributions up to the limits on tax-excludable contributions under sec_403 sec_415 and sec_402 of the code no other type of contribution is provided for under plan x no ruling is requested as to whether plan x satisfies any of the relevant requirements under sec_403 pending the receipt of guidance from the internal_revenue_service company a has determined the limits on excludable sec_403 contributions as if ministers’ housing allowances were not part of compensation under sec_415 of the code or includible_compensation under sec_403 on the basis of the foregoing statement of facts a ruling is hereby requested that for purposes of determining the limits on contributions under sec_415 of the code compensation paid to a minister in the form of a housing allowance may be treated as compensation pursuant to the alternative definitions of compensation under sec_1 d i of the income_tax regulations irrespective of the extent to which such allowances are excludable from the gross_income of the recipients a tax-sheltered annuity tsa arrangement is treated as a defined_contribution_plan for purposes of contribution limits under sec_415 of the code sec_415 of the code defines compensation_for purposes regulations implementing sec_415 are located at sec_1 the general definition of compensation at sec_1 d provides that flor purposes of applying the limitations of sec_415 the term compensation includes all of the following i the employee’s wages salaries fees for professional services and other_amounts received without regard to whether or not an amount is paid in cash for personal services actually rendered in the course of employment with the employer maintaining the plan to the extent that the amounts are includible in gross_income including but not limited to commissions paid salesmen compensation_for services on the basis of a percentage of profits commissions on insurance premiums tips bonuses fringe_benefits and reimbursements or other expense allowances under a nonaccountable_plan as described in sec_1_62-2 subparagraphs ii iii iv v and vi provide for the inclusion in compensation of additional_amounts eg amounts under sec_104 and sec_105 of the code but only if such amounts are includible in gross_income sec_107 of the code provides that in the case of a minister_of_the_gospel gross_income does not include the rental value of a home furnished to the minister as part of his compensation or the rental allowance paid to the minister as part of his compensation to the extent used by the minister to rent or provide a home if a minister uses only part of the designated allowance to rent or provide a home only the part so used would be exciudable for purposes of this ruling letter the term tax-free from income by virtue of sec_107 housing allowance means the portion of a minister’s housing allowance that is excluded from gross_income under sec_107 o207t page sec_1 d iv of the regulations sets forth the general definition of compensation under sec_415 of the code it states that the term compensation does not include amounts which receive special tax benefits the tax-free housing allowance paid to a minister is subject_to a special tax_benefit ie exemption under sec_107 of the code and thus is not includible as compensation pursuant to the general definition of compensation under sec_415 two alternative definitions of compensation are provided at sec_1 d of the regulations i information required to be reported under sec_6041 sec_6051 and sec_6052 compensation is defined as wages within the meaning of sec_3401 and all other_payments of compensation to an employee by his employer in the course of the employer’s trade_or_business for which the employer is required to furnish the employee a written_statement under sec_6041 sec_6051 and sec_6052 see sec_1_6041-1 sec_1_6041-2 sec_1_6052-1 and sec_1_6052-2 and also see sec_31_6051-1 of this chapter compensation under this paragraph d i must be determined without regard to any rules under sec_3401 that limit the remuneration included in wages based on the nature or location of the employment or the services performed such as the exception for agricultural_labor in sec_3401 ii sec_3401 wages compensation is defined as wages within the meaning of sec_3401 for purposes of income_tax_withholding at the source but determined without regard to any rules that limit the remuneration included in wages based on the nature or location of the employment or the services performed such as the exception for agricultural_labor in sec_3401 thus in order to be included in compensation under one of the alternative definitions under sec_1 d of the regulations the housing allowance must be either wages within the meaning of sec_3401 a of the code without regard to any rules under sec_3401 that limit the remuneration included in wages based on the nature or location of the employment or the services provided or a payment of compensation_for which the employer is required to furnish the employee a written_statement under sec_6041 sec_6051 or sec_6052 first we must determine whether the tax-free housing allowance is wages within the meaning of sec_3401 of the code for purposes of income_tax_withholding at the source as required by sec_1 d of the regulations that determination is made without regard to any rules that limit the remuneration included in wages based on the nature or location of the employment or the services performed such as the exception for agricultural_labor in sec_3401 income_tax_withholding is imposed on remuneration paid_by an employer only to the extent that an employee recognizes income ’ accordingly excludable compensation is not ' requiring income_tax_withholding on amounts not includible in income could result in over- withholding and in certain cases would require the filing of a form_1040 u s individuat income_tax return in order to obtain a refund when filing is not otherwise required page considered wages under sec_3401 see for example revrul_56_632 1956_2_cb_101 this is consistent with the legislative_history of sections which indicates that a purpose of income_tax_withholding is to enable individuals to pay income_tax in the year in which the income is earned h_r conf_rep no cong sess pincite h_r rep no cong sess pincite and s rep no 78th cong sess pincite thus amounts excluded from income including a tax-free housing allowance are not considered wages under sec_3401 a of the code and are not subject_to income_tax_withholding sec_3401 of the code defines wages in part as all remuneration for services performed by an employee for his employer including the cash_value of all remuneration including benefits paid in any medium other than cash except that such term shall not include remuneration paid for services performed by a duly ordained commissioned or licensed minister of a church in the exercise of his ministry or by a member of a religious_order in the exercise of duties required by such order you argue that the housing allowance even if excluded from income under sec_107 of the code constitutes compensation under sec_1 d i or ii because if sec_3401 were disregarded the housing allowance would be wages under sec_3401 however as a general matter excludable compensation is not wages under sec_3401 so the tax-free housing allowance is excepted from the general definition under sec_3401 it is not excluded from wages on account of sec_3401 a rule that limits the remuneration included in wages based on the nature or location of the employment or the services performed sec_3401 operates to exclude from wages taxable compensation paid to a minister whereas tax-free compensation is excluded under the general definition of wages thus even if sec_3401 is disregarded as required under the alternative definitions in sec_1 d i or ii a tax-free housing allowance still is not wages under sec_3401 and thus is not included in the alternative definitions of compensation next we must determine if the minister's housing allowance is a payment of compensation_for which the employer is required to furnish the employee a written_statement under sec_6041 sec_6051 or sec_6052 of the code sec_6051 and sec_6041 of the code both impose a duty on employers to file information reports of compensation paid to workers sec_6051 of the code imposes a requirement on employers to furnish to each employee with respect of the remuneration paid_by such person to such employee during the calendar_year a written_statement showing the total amount of wages as defined in sec_3401 the total amount deducted and withheld as tax under sec_3402 ie income_tax_withholding the total amount of wages as defined in sec_3121 and the total amount deducted and withheld as tax under sec_3101 ie taxes under the sec_6052 of the code is also mentioned in sec_1 d i of the regulations but deals with wages in the form of group-term_life_insurance and does not apply to the compensation considered here page federal_insurance_contributions_act fica sec_6051 also requires reporting of other items not relevant to this discussion because sec_6051 of the code lists the specific categories to which its reporting requirement applies compensation that does not fall into any of the specific categories is not required to be reported under sec_6051 as previously indicated amounts excluded from income including a tax-free housing allowance are not considered wages under sec_3401 of the code and are not subject_to income_tax_withholding thus a tax-free housing allowance is not required to be reported under sec_6051 because the tax-free housing allowance is not considered wages under sec_3401 and no amounts would be deducted and withheld as tax under sec_3402 on this amount sec_3121 defines the term wages for fica purposes as all remuneration for employment with certain limited exceptions for purposes of fica sec_3121 of the code defines employment generally to mean any service of whatever nature performed by an employee for any person employing him except for those services specifically excluded sec_3121 of the code excludes from the definition of employment services performed by a duly ordained commissioned or licensed minister of the church in the exercise of his ministry thus even if a minister is a common_law_employee the liability for social_security_taxes is not imposed under fica because the minister's services are not included in the definition of employment for fica purposes thus there are no fica wages to report and no amounts would be deducted and withheld as tax under sec_3101 accordingly a tax-free housing allowance is not required to be reported under sec_6051 sec_6041 of the code provides with exceptions not applicable here that any person engaged in a trade_or_business must file an information_return with respect to certain payments made in the course of that trade_or_business to another person aggregating dollar_figure or more in the calendar_year this filing requirement applies to payments whether made in cash or property of salaries wages commissions fees other forms of compensation_for services and other fixed or determinable gains profit or income ministerial services are covered by social_security provisions under the seif -employment contributions act seca under sec_1402 of the code the term self-employment_income means the net_earnings_from_self-employment derived by an individual from any trade_or_business carried on by such individual less the deductions allowed under sec_1402 the performance of services by a duly ordained commissioned or licensed minister in the exercise of his ministry whether the minister is an employee or is self-employed is included in the term trade_or_business unless the minister has qualified for the exemption from seca because of conscientious objections to the social_security system thus if the minister has not qualified for exemption from seca remuneration for services as a duly ordained commissioned or licensed minister is includible in computing net_earnings_from_self-employment and the liability for seca taxes arises under sec_1402 a tax-free housing allowance is included in determining net_earnings_from_self-employment for purposes of seca o2 d page sec_6041 of the code requires persons who are required to make returns under sec_6041 to furnish to the recipient of the payment a written_statement showing the name address and identification_number of the person making the retum and the aggregate amount_paid to the recipient that is required to be shown on the return sec_1_6041-1 of the regulations defines fixed or determinable income income is fixed when it is to be paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained sec_6041 of the code requires the reporting of all compensations or other fixed or determinable gains profits and income the word income as used in sec_6041 is not defined by statute or regulation however its appearance in the phrase fixed or determinable gains profits and income indicates that what is referred to is gross_income thus the payments of compensation and other_amounts required to be reported under sec_6041 are those includible in gross_income under sec_1_6041-2 of the regulations wages as defined in sec_3401 of the code paid to an employee are required to be reported on form_w-2 all other_payments of compensation including the cash_value of payments made in any medium other than cash to an employee by his employer in the course of the trade_or_business of the employer must also be reported on form_w-2 if the total of such payments and the amount of the employee's wages as defined in sec_3401 if any required to be reported on form_w-2 aggregates dollar_figure or more in a calendar_year the instructions to form_w-2 provide that the employer may want to give an employee additional information and in particular information on a minister's housing allowance by entering this item in box as indicated by the instructions for this form the housing allowance is not an amount required to be shown on the form_w-2 because income under sec_6041 of the code is interpreted to mean only income includible in gross_income under sec_61 a tax-free housing allowance is not required to be reported under sec_6041 notwithstanding that it is a salary compensation or remuneration the portion of a housing allowance that is not excluded because it is not used for the housing is income under sec_6041 however it is not fixed or determinable under sec_6041 and thus is not required to be reported because company a has no basis to determine how much of the housing allowance was or was not used for housing in conclusion a tax-free housing allowance is not required to be reported under sec_6041 or sec_6051 of the code so the reporting requirements do not provide a basis for its inclusion under the alternative definition of compensation in sec_1 d i of the regulations accordingly we conclude that for purposes of determining the limits on contributions under sec_415 of the code amounts paid to a minister as a tax-free housing allowance may not be treated as compensation pursuant to the general or alternative definitions of compensation under sec_1 d of the regulations el page this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office ours ee mre ’ fn ces v sloan mana employee_plans techni tax_exempt_and_government_entities_division roup enclosures notice of intention to disclose deleted copy of ruling copies of letter to authorized representatives cc alo
